UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported)March 24, LSB INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-7677 73-1015226 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16 South Pennsylvania, Oklahoma City, Oklahoma (Address of principal executive offices) 73107 (Zip Code) Registrant's telephone number, including area code (405) 235-4546 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.01Entry into a Material Definitive Agreement. On March 24, 2008, LSB Industries, Inc. (the“Company”), received a fully executednew labor contract signed by Cherokee Nitrogen Company (“CNC”), a subsidiary of the Company, and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
